Opinion issued November 26, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-00477-CV
____________

CHARLES D. CRONEN, Appellant

V.

FIESTA MART, INC., Appellee




On Appeal from the334th District Court
Harris County, Texas
Trial Court Cause No. 9757959




O P I N I O N
          This is an appeal from a judgment signed on February 1, 2000.  On May 19,
2000, the trial court sustained the district clerk’s contest of appellant’s affidavit of
indigence.  On May 26, 2000, appellant filed a document challenging the trial court’s
order sustaining the contest.  On January 30, 2003, this Court denied that challenge
and ordered appellant to pay the $125 filing fee within 20 days, notifying him that if
it was not so paid the appeal would be dismissed without further notice.  Appellant
has filed a motion for rehearing of its challenge to the trial court’s order sustaining
the district clerk’s contest of appellant’s affidavit of indigence.
          We overrule the motion for rehearing.  Twenty days from the Court’s January
30, 2003 order have passed and appellant has not paid the $125 filing fee. 
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 5, 42.3(b),(c).  All other
motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Hedges, Hanks, and Higley.